                    Case 4:21-cv-02567-DMR Document 7 Filed 04/15/21 Page 1 of 1

Ellen V. Leonida, Esq. (SBN: 184194)
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Facsimile: (415) 599-0210

                                           UNITED STATES DISTRICT COURT
                                                   DISTRICT OF CALIFORNIA
STEVEN RENDEROS, VALERIA THAIS SUÁREZ                                CASE NUMBER
ROJAS, REYNA MALDONADO, LISA KNOX, MIJENTE
SUPPORT COMMITTEE, and NORCAL RESIST FUND                                4:21-cv-02567
                                                     Plaintiff(s),
                           v.
CLEARVIEW AI, INC., et al.,                                                       NOTICE OF
                                                                              DISMISSAL
                                                                              PURSUANT TO FEDERAL RULE OF
                                                  Defendant(s).                CIVIL PROCEDURE 41(a)

PLEASE TAKE NOTICE: (Check one)

         This action is dismissed                     by the Plaintiffs in its entirety.

         The Counterclaim brought by Claimant(s)                                                                           is
         dismissed by Claimant(s) in its entirety.

         The Cross-Claim brought by Claimants(s)                                                                           is
         dismissed by the Claimant(s) in its entirety.

         The Third-party Claim brought by Claimant(s)                                                                      is
         dismissed by the Claimant(s) in its entirety.

         ONLY Defendant(s)

         is/are dismissed from (check one)      Complaint,       Counterclaim,      Cross-claim,   Third-Party Claim
         brought by                                                                                                       .

    The dismissal is made pursuant to F.R.Civ.P. 41(a)               .




     April 15, 2021
                 Date                                                    Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
